IN THE COURT OF APPEALS OF IOWA

                                   No. 15-0983
                               Filed July 27, 2016


BOOTHAPURI VENKATESH, ANITHA
VENKATESH, JAY JONNAGADLA, and
VANISREE JONNAGADLA,
     Plaintiffs-Appellees,

vs.

RAJASEKHAR UDDANDAM,
     Defendant-Appellant.
________________________________________________________________


      Appeal from the Iowa District Court for Linn County, Paul D. Miller (default

judgment) and Sean W. McPartland (damages award), Judges.



      Rajasekhar Uddandam appeals from a default judgment of liability as a

discovery sanction and from the damages awarded after a hearing. AFFIRMED.




      Larry J. Thorson and Laura A. Kamienski of Ackley, Kopecky & Kingery,

L.L.P., Cedar Rapids, for appellant.

      Paul D. Gamez and Thomas D. Wolle of Simmons Perrine Moyer

Gergman PLC, Cedar Rapids, for appellees.




      Considered by Vaitheswaran, P.J., and Doyle and Mullins, JJ.
                                         2


MULLINS, Judge.

       Boothapuri Venkatesh, Anitha Venkatesh, Jay Jonnagadla, and Vanisree

Jonnagadla (Plaintiffs) filed suit against Rajasekhar Uddandam, alleging

fraudulent misrepresentation, fraudulent nondisclosure, and breach of fiduciary

duty arising out of the alleged sale and purchase of stock in a land-investment

company in India.     After the district court granted Plaintiffs’ two motions to

compel discovery, Plaintiffs filed a motion for default as a sanction for failure to

provide discovery and failure to comply with the court orders. After a contested

hearing, the district court sanctioned Uddandam by finding him in default and

ordering judgment of liability, and the court set a hearing on damages. The court

then awarded damages to Plaintiffs and judgment against Uddandam. He has

appealed, arguing the district court abused its discretion in finding him in default

and alleging the evidence of damages was insufficient.

       We have considered the record, the briefs, the ruling granting the default,

and the ruling on the issue of damages.        We find the district court properly

exercised its discretion when it considered the facts, circumstances, and

appropriate factors in granting the default judgment of liability as a sanction for

repeated and ongoing failures to comply with discovery rules and court orders.

After a thorough hearing on damages in which all parties participated, the court

committed no errors at law in its exhaustive, well-reasoned written ruling on

damages, and there was substantial evidence to support the judgment on

damages.

       Accordingly, we affirm by memorandum opinion pursuant to Iowa Court

Rule 21.26(1)(a), (b), and (d).

       AFFIRMED.